DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 7/19/22, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        

Status of Claims
	Claims 1, 4, 6-10, 12-13 and 15-23 are examined in this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the first part of the second component” and claim 22 recites and "the second part of the second component" in lines 2-3 of each claim.  There is insufficient antecedent basis for these limitations in the claims. While a second component is mentioned in claim 1 from which they depend, there is no prior recitation of a first or second part of the second component.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12, which depends from claim 1, recites that the second component is harder than the first component. However, claim 1 already requires "the second component having greater hardness than the first component".  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-10, 12-13, and 15-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0102089 A1 of Griffin in view of the combination of US 2018/0291933 A1 of Weickel, US 2016/0312905 A1 of Gradle, and Gibson et al. Additive Manufacturing Technologies: Rapid Prototyping to Direct Digital Manufacturing. Springer. (2010) hereinafter Gibson .
	As to claim 1, Griffin discloses a method of manufacturing a body of a fluid control apparatus (i.e. valve) using additive manufacturing, meeting the claim limitation of manufacturing an element used to form a valve (Griffin, claim 34; see also Figs 2-4a). Griffin discloses where the valve body  may be manufactured as a single three-dimensional integrated body or may be manufactured as separate parts and then combined to form a single body (Griffin, paragraph [0062]). Griffin discloses that the body may be made of one or multiple materials based on the needs of the body, such as strength, flexibility, insulation, etc., and may be partially manufactured by conventional methods and/or by additive manufacturing (Griffin, paragraph [0063]). Thus, Griffin alone discloses making a valve element from separate parts using different materials based on the needs of the body, and making these parts using both conventional methods and additive manufacturing and combining them to form a valve element.
	It is noted that the claims do not have limitations that refer to any specific physical features of a valve or element used to form a valve. All limitations are formulated in the form of generic “components” and “parts” thereof. Thus the teachings in Griffin that the valve element can be made from separate parts that can be made both by conventional methods and additive manufacturing and made using materials based on the needs of the body and Griffin teaching the use of lattice in multiple different sections of the valve element means Griffin broadly reads on all the claim 1 limitations except for the heat treatment. The valve element in Griffin meets the claim limitations as shown in annotated Fig 4A below.


    PNG
    media_image1.png
    555
    1098
    media_image1.png
    Greyscale

	The bottom portion of the valve element corresponds to the first part of the first component and as Griffin discloses forming an inner wall having an outside surface and an inside surface, and forming a three-dimensional lattice structure by depositing a solidifiable material onto the inner wall and that this can be formed using additive manufacturing (Griffin, claim 34; see also Figs 2, 3, and 4a). The second component is added in the area noted as 146 in the figures as Griffin notes that the method includes forming a portion of the inner wall that receives a valve seat (Griffin, paragraph [0060]; see also Figs 2, 3, and 4a). Griffin discloses forming a second part of the first component using additive manufacturing wherein the step of forming the second part of the first component also comprises forming a third component on top of the second component (Griffin, claim 34, Figs 2, 3, and 4a). Griffin discloses where this third component comprises a lattice structure, meeting the claim limitations (Griffin, Figs 2, 3, and 4a). 
	While Griffin discloses that the body may be made of one or multiple materials based on the needs of the body, such as strength, flexibility, insulation, etc., (Griffin, paragraph [0063]), Griffin does not explicitly disclose where second component has a greater hardness than the first component and having a greater hardness than the third component. Griffin also does not explicitly disclose where the second component comprises a hardfacing alloy. Finally, Griffin does not explicitly disclose where the second component being formed by at least one of a casting process, a forging process, a rolling process, a drawing process, a machining process, and a Hot Isostatically Pressing (HIP) process
Weickel relates to a valve housing for a manifold bank made by an additive manufacturing method (Weickel, title). Weickel teaches the valve housing is made by additive manufacturing with a hardened stainless steel, e.g. 440C about the valve hole and a different material in the remainder of the valve housing (Weickel, paragraph [0011]). Weickel teaches that in one embodiment, the different material may be softer, e.g. aluminum (Weickel, paragraph [0011]). Weickel teaches that in one embodiment, the different material may be harder, e.g. tungsten (Weickel, paragraph [0011]).
Gradle relates to a slide gate valve includes a valve body comprising an interior surface, and an obturator therein (Gradle, abstract). Gradle teaches that valve seats can be formed of any selected material (Gradle, paragraph [0029]). However, Gradle teaches that valve seats can be made of hardfacing materials such as cobalt-chromium alloys such as Stellite (Gradle, paragraph [0029]), meeting the limitation of a hardfacing alloy. Gradle teaches the valve seats may be separately formed and placed into the valve body (Gradle, paragraph [0027]). Gradle teaches that the surfaces of the valve seat are typically machined to allow the gate to form a seal (Gradle, paragraph [0003]), meeting the limitation of the second component being formed by a machining process. Gradle teaches that by using these alloys on the valve seat, the seat is more resistant to wear and damage than the rest of the valve body (Gradle, paragraph [0029]).
As Griffin, Weickel, and Gradle all relate to manufacturing valves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a separate valve seat made from hardfacing material of a cobalt-chromium alloy such as Stellite and manufactured with a machined surface as taught by Gradle and it is also obvious to substitute a softer material for the rest of the valve body, which encompasses the first component and third component, using aluminum as taught by Weickel into the method of manufacturing the valve as disclosed by Griffin, thereby making the valve seat, which reads on a second component, more resistant to wear and damage than the rest of the valve body (Gradle, paragraph [0029]) . Further, this makes the valve body, which encompasses the first and third component from a softer material such as aluminum decreases the weight of the valve assembly and this constitutes combining prior art elements according to known methods to yield predictable results see MPEP § 2141(III). This meets the claim limitation of adding a second component to the first part of the first component, the second component comprising a hardfacing alloy and where the second component has a greater hardness as Stellite has a greater hardness than aluminum.

Finally, Griffin does not explicitly disclose heat treating the second component before being added to the first component or the first part of the first component before the addition of the second component.
Gibson relates to an overview of additive manufacturing techniques (Gibson, title). Gibson teaches after AM processing, many parts are thermally processed to enhance their properties (Gibson, pg. 417, first paragraph in section 16.7). Gibson teaches that special heat treatment methods have been developed to retain the fine-grained microstructure within the AM part while still providing some stress relief and ductility enhancement (Gibson, pg. 417, first paragraph in section 16.7).
As both Griffin and Gibson relate to additive manufacturing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a heat treatment as taught by Gibson to the first part of the first component in the method of forming a valve disclosed by Griffin, thereby allowing the first part of the first component to retain the fine-grained microstructure within the AM part while still providing some stress relief and ductility enhancement (Gibson, pg. 417, first paragraph in section 16.7).

As to claim 4, Griffin discloses placing the first part of the second component in contact with the first part of the first component, this is done at 146 where the valve seat is placed (Griffin, Fig 2, 3, and 4A).

	As to claim 6, Griffin discloses that the lattice structure may be attached to the inner wall by welding, bonding, or other suitable means, or it may be manufactured directly onto a surface of the inner wall by AM (Griffin, paragraph [0062]). Griffin also discloses that the body may be made by additive manufacturing (Griffin, paragraph [0063]). Thus, it would also be obvious to secure the second component to the first component by additive manufacturing the second part of the first component (i.e. the body) valve seat, i.e. the second component as Griffin already discloses the inverse of that process and further discloses that the body of the valve can also be additively manufactured.

	As to claim 7, Griffin discloses where the first component, encompassing the upper and lower body of the valve element as well as the control element, encapsulates the valve seat and the rest of the second component (Griffin, Figs 2-4a; see also annotated Fig 4a above). 

	As to claim 8, Griffin discloses that the body may be made of one or multiple materials based on the needs of the body, such as strength, flexibility, insulation, etc., (Griffin, paragraph [0063]). As noted in the rejection of claim 1 above, it would be obvious to make the valve seat which comprises part of the second component from Stellite as taught by Gradle thereby making the seat is more resistant to wear and damage than the rest of the valve body (Gradle, paragraph [0029]). Also, as noted in the rejection of claim 1 above, it would be obvious to make the rest of the body, which reads on the first component, from a softer material such as aluminum as taught by Weickel (Weickel, paragraph [0011]), thereby reducing the weight of the valve element. As the second component is made from Stellite and the first component is made from aluminum, they are formed of different materials.

As to claim 9, Griffin discloses the lattice structure and the inner wall of the body are designed together as a three-dimensional model and then manufactured as a single body by AM, or more specifically, direct metal laser sintering (DMLS) (Griffin, paragraph [0052]), meeting the claim limitation of the first and second parts of the first component being formed by the same additive manufacturing process.

As to claim 10, Griffin discloses where the inner wall includes an area sized to receive a valve seat (Griffin, paragraph [0049]; see also Fig 2-4a which include the area for a valve seat as 146), meeting the claim limitation of a recess in the first part of the first component and if the separate valve seat is added to the overall valve element, it must be inserted into this recess that has been formed for the valve seat, thereby meeting the claim limitation.

As to claim 12, Griffin discloses that the body may be made of one or multiple materials based on the needs of the body, such as strength, flexibility, insulation, etc., (Griffin, paragraph [0063]). As noted in the rejection of claim 1 above, it would be obvious to make the valve seat which comprises part of the second component from Stellite as taught by Gradle thereby making the seat is more resistant to wear and damage than the rest of the valve body (Gradle, paragraph [0029]). Also, as noted in the rejection of claim 1 above, it would be obvious to make the rest of the body, which reads on the first component, from a softer material such as aluminum as taught by Weickel (Weickel, paragraph [0011]), thereby reducing the weight of the valve element. As the second component is made from Stellite and the first component is made from aluminum, the second component is harder than the first component as Stellite is a harder material than aluminum.

As to claim 13, Griffin discloses the lattice structure and the inner wall of the body are designed together as a three-dimensional model and then manufactured as a single body by AM, or more specifically, direct metal laser sintering (DMLS) (Griffin, paragraph [0052]), meeting the limitation of selective laser sintering.

As to claims 15 and 16, Griffin does not explicitly disclose where the first part of the first component is formed on a baseplate, nor does it explicitly disclose detaching the component from the baseplate.
Gibson teaches that one common practice amongst SLM manufacturers is the rigid attachment of their parts to a base plate at the bottom of the build platform (Gibson, pg. 124, 2nd full paragraph). Gibson teaches this is done to keep the metal part being built from distorting due to residual stresses (Gibson, pg. 124, 2nd full paragraph). Gibson teaches that these rigid supports are removed using a machining or cutting operation (emphasis added) (Gibson, pg. 124, 2nd full paragraph).
As both Griffin and Gibson relate to methods of additive manufacturing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of forming the first component on the baseplate and removing it from the baseplate using machining as taught by Gibson to the method of forming a valve via additive manufacturing disclosed by Griffin, thereby keeping the metal part being built from distorting due to residual stresses (Gibson, pg. 124, 2nd full paragraph). This also constitutes combining prior art elements according to known methods to yield predictable results, see MPEP § 2141(III). 

As to claim 17, Griffin does not disclose where a plurality of second components are added to the first part of the first component. 
However, Weickel teaches a manifold bank having a plurality of valve housings (Weickel, paragraph [0025] and Fig 1), where valves are manufactured side by side thus disclosing multiple valve seats side by side meeting the claim limitation of a plurality of second components which are added to the first part of the first component. Weickel teaches that integrally formed combination manifold and valve housings has the benefit of a reduced number of parts needed for it to be operational and connectable to other combination manifold and valve housings (Weickel, paragraph [0010]). 
As Griffin and Weickel both relate to valves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of valve housings such that valve and the associated valve seats are side by side as taught by Weickel into the method of forming valve elements disclosed by Griffin, thereby integrally forming a combination manifold and valve housing with a reduced number of parts needed for it to be operational and connectable to other combination manifold and valve housings (Weickel, paragraph [0010]). This would make a first part of the first component with multiple valves which would have multiple valve seats, thereby meeting the claim limitation. This would also be obvious as a mere duplication of parts is known to be obvious. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.), see MPEP § 2144.04(VI)(B).

As to claim 19, Griffin discloses a valve manufactured by claim 1 (Griffin, Figs 2-4a; see also Claim 52).

As to claim 20, while Griffin discloses that the body may be made of one or multiple materials based on the needs of the body, such as strength, flexibility, insulation, etc., (Griffin, paragraph [0063]), Griffin does not explicitly disclose where the first part of the second component comprises a hardfacing alloy.
Weickel relates to a valve housing for a manifold bank made by an additive manufacturing method (Weickel, title). Weickel teaches the valve housing is made by additive manufacturing with a hardened stainless steel, e.g. 440C about the valve hole and a different material in the remainder of the valve housing (Weickel, paragraph [0011]). Weickel teaches that in one embodiment, the different material may be softer, e.g. aluminum (Weickel, paragraph [0011]). Weickel teaches that in one embodiment, the different material may be harder, e.g. tungsten (Weickel, paragraph [0011]).
Gradle relates to a slide gate valve includes a valve body comprising an interior surface, and an obturator therein (Gradle, abstract). Gradle teaches that valve seats can be formed of any selected material (Gradle, paragraph [0029]). However, Gradle teaches that valve seats can be made of hardfacing materials such as cobalt-chromium alloys such as Stellite (Gradle, paragraph [0029]), meeting the limitation of a hardfacing alloy. Gradle teaches the valve seats may be separately formed and placed into the valve body (Gradle, paragraph [0027]). Gradle teaches that the surfaces of the valve seat are typically machine to allow the gate to form a seal (Gradle, paragraph [0003]), meeting the limitation of the second component being formed by a machining process. Gradle teaches that by using these alloys on the valve seat, the seat is more resistant to wear and damage than the rest of the valve body (Gradle, paragraph [0029]).
As Griffin, Weickel, and Gradle all relate to manufacturing valves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a separate valve seat made from hardfacing material of a cobalt-chromium alloy such as Stellite and manufactured with a machined surface as taught by Gradle into the method of manufacturing the valve as disclosed by Griffin, thereby making the valve seat, which reads on a second component, more resistant to wear and damage than the rest of the valve body (Gradle, paragraph [0029]) . 

As to claim 21, Griffin discloses that the lattice structure may be attached to the inner wall by welding, bonding, or other suitable means, or it may be manufactured directly onto a surface of the inner wall by AM (Griffin, paragraph [0062]). Griffin also discloses that the body may be made by additive manufacturing (Griffin, paragraph [0063]). Thus, it would also be obvious to secure the second component to the first component by additive manufacturing the second part of the first component (i.e. the body) to the valve seat, i.e. the second component as Griffin already discloses the inverse of that process and further discloses that the body of the valve can also be additively manufactured, thereby securing the position of the second component.

As to claim 22, while Griffin discloses that the body may be made of one or multiple materials based on the needs of the body, such as strength, flexibility, insulation, etc., (Griffin, paragraph [0063]), Griffin does not explicitly disclose where the second part of the second component includes stainless steel, a low alloy steel, or a nickel based alloy and the second part of the second component is made of a same material as the first part of the first component. 
Weickel relates to a valve housing for a manifold bank made by an additive manufacturing method (Weickel, title). Weickel teaches the valve housing is made by additive manufacturing with a hardened stainless steel, e.g. 440C about the valve hole and a different material in the remainder of the valve housing (Weickel, paragraph [0011]). 
As Griffin and Weickel both relate to manufacturing valves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute using hardened stainless steel as taught by Weickel into the method of manufacturing the second part of the second component and the first part of the first component of the valve as disclosed by Griffin, thereby preventing corrosion and this constitutes combining prior art elements according to known methods to yield predictable results see MPEP § 2141(III).

As to claim 23, Griffin discloses that the body may be made of one or multiple materials based on the needs of the body, such as strength, flexibility, insulation, etc., (Griffin, paragraph [0063]). Griffin also discloses where the second part of the second component is a lattice structure (Griffin, Figs 2-4a; see also annotated Fig 4a above). 
Griffin does not explicitly disclose where the first part of the second component has a greater hardness than the second part of the second component and comprise different materials. 
Weickel relates to a valve housing for a manifold bank made by an additive manufacturing method (Weickel, title). Weickel teaches the valve housing is made by additive manufacturing with a hardened stainless steel, e.g. 440C about the valve hole and a different material in the remainder of the valve housing (Weickel, paragraph [0011]). Weickel teaches that in one embodiment, the different material may be softer, e.g. aluminum (Weickel, paragraph [0011]). Weickel teaches that in one embodiment, the different material may be harder, e.g. tungsten (Weickel, paragraph [0011]).
Gradle relates to a slide gate valve includes a valve body comprising an interior surface, and an obturator therein (Gradle, abstract). Gradle teaches that valve seats can be formed of any selected material (Gradle, paragraph [0029]). However, Gradle teaches that valve seats can be made of hardfacing materials such as cobalt-chromium alloys such as Stellite (Gradle, paragraph [0029]), meeting the limitation of a hardfacing alloy. Gradle teaches the valve seats may be separately formed and placed into the valve body (Gradle, paragraph [0027]). Gradle teaches that the surfaces of the valve seat are typically machine to allow the gate to form a seal (Gradle, paragraph [0003]), meeting the limitation of the second component being formed by a machining process. Gradle teaches that by using these alloys on the valve seat, the seat is more resistant to wear and damage than the rest of the valve body (Gradle, paragraph [0029]).
As Griffin, Weickel, and Gradle all relate to manufacturing valves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a separate valve seat made from hardfacing material of a cobalt-chromium alloy such as Stellite as taught by Gradle and it is also obvious to use a softer material for the rest of the valve body, which encompasses the second part of the second component, using aluminum as taught by Weickel into the method of manufacturing the valve as disclosed by Griffin, thereby making the valve seat, which reads on a first part of the second component, more resistant to wear and damage than the rest of the valve body (Gradle, paragraph [0029]) . Further, making the valve body which encompasses the second part of the second component from a softer material such as aluminum decreases the weight of the valve assembly and this constitutes combining prior art elements according to known methods to yield predictable results see MPEP § 2141(III).This meets the claim limitation of adding a second component to the first part of the first component, the second component comprising a hardfacing alloy and where the second component has a greater hardness as Stellite has a greater hardness than aluminum.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0102089 A1 of Griffin, US 2018/0291933 A1 of Weickel, US 2016/0312905 A1 of Gradle, and Gibson et al. Additive Manufacturing Technologies: Rapid Prototyping to Direct Digital Manufacturing. Springer. (2010) hereinafter Gibson as applied to claim 1 above, and further in view of US 6405815 B1 of Stoever.
As to claim 18, Griffin does not explicitly disclose adding a further second component to the second part of the first component and forming a third part of the first component using additive manufacturing. 
Stoever relates to a fluid coupler mounted directly to a valve and configured to nest when a plurality of coupler/valve units are arranged in a stacked array (Stoever, col 1, lines 6-8). Stoever teaches where valves are arranged in a stacked array with the nested stack in a vertical aspect (Stoever, col 3, lines 1-5; see also FIG. 2 and 6) where valves are manufactured in a vertical stacked array would include multiple valve seats above one another meeting the claim limitation of adding a further second component to the second part of the first component and forming a third part of the first component. Stoever teaches that the arrangement forms a nested stack of hydraulic couplers and associated valves which can be mounted at convenient locations (Stoever, col 2, lines 39-41). 
As Griffin and Stoever both relate to valve assemblies, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add forming the valve units in a stacked array as taught by Stoever into the method of making a valve element disclosed by Griffin, thereby allowing the formation of a nested stack of valves which can be mounted at convenient locations (Stoever, col 2, lines 39-41). As Stoever discloses one valve arranged on top of another valve vertically, forming this via additive manufacturing would entail adding a further second component (i.e. a valve seat) to the second part of the first component (the portion of the overall assembly connecting the two or more valves) and then forming a third part of the first component (completing the second or more valves). 
Thus it would also be obvious to duplicate a valve element such as disclosed in Figs 2-4a of Griffin on top of the existing valve element, thereby creating a manifold of valves and duplicating the effect of the valve. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.), see MPEP § 2144.04(VI)(B). This duplication would result in a second component being added to the second part of the first component and forming a third part of the first component using additive manufacturing, thereby meeting the claim limitation.

Response to Arguments
Applicant’s arguments, see page 5, section A, filed 7/19/22, with respect to the rejection(s) of claim(s) 1, 4, 6-10, 12-13, and 15-23 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2017/0102089 A1 of Griffin in view of US 2018/0291933 A1 of Weickel, US 2016/0312905 A1 of Gradle, and Additive Manufacturing Technologies: Rapid Prototyping to Direct Digital Manufacturing. Springer. (2010) of Gibson . 
The above rejection shows the valve seat made of hardfacing alloy as taught by Gradle meets and renders obvious the claim limitation of adding a second component to the first part of a first component, the second component being formed by machining, and Griffin discloses forming a third component on top of the second component where the third component comprises a lattice structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733